Pee Cueiam.
This was an action to recover the amount of a cheek, given by defendant, for $440. The case was heard by the judge of the District Court, without a jury.
*627The plaintiff proved that it took the cheek on the day it bore date, partly in payment of tires, and party for cash; that on presentation the check was not paid. The defendant’s contention was illegality in the contract; this illegality consisting of the fact that it was given for the purchase of liquors. The trial judge, deeming this a good defense, rendered judgment for the defendant and the plaintiff appeals.
In thus ruling we think there was error. "Under the proofs plaintiff was a holder in due course (Rice v. Barrington, 75 N. J. L. 806), and as such was entitled to recover the amount of the check. Assuming that the evidence offered'by the defendant established that a sale of intoxicating liquors was the consideration for which the check was given, this was not a defense against a tona fide holder, whatever the effect of the illegal consideration might bo as between the immediate parties. Pamph. L. 1902, p. 593, § 57; 8 C. J. 767, 768.
The judgment is reversed.